         Case 1:20-cv-01666-MKV Document 38 Filed 01/06/21 Page 1 of 1



                                                         USDC SDNY
UNITED STATES DISTRICT COURT                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                            ELECTRONICALLY FILED
                                                         DOC #:
 IBE TRADE CORP. et al.,                                 DATE FILED: 1/6/2021
                           Plaintiffs,

                    -against-                                  1:20-cv-1666 (MKV)

                                                                      ORDER
  ALEXANDER ANATOLYEVICH
  DUBINSKY et al.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiffs initiated this action against Defendants Alexander Anatolyevich Dubinsky and

Teleradiokompania "Studia 1+1" by filing a complaint on February 25, 2020 [ECF #1].

Plaintiffs later voluntarily dismissed the action against Defendant Teleradiokompania "Studia

1+1" [ECF #35]. However, Defendant Dubinsky has not answered or otherwise appeared in this

action, and Plaintiffs have not moved for a default judgment against him.

       Accordingly, IT IS HEREBY ORDERED any motion for a default judgment against

Defendant Dubinsky shall be filed by January 21, 2021. Any opposition shall be filed by

January 28, 2021. Plaintiffs are directed to follow the Default Judgment Procedure in the

Court’s Individual Rules of Practice in Civil Cases, available at https://nysd.uscourts.gov/hon-

mary-kay-vyskocil. Failure to move for a default judgment by January 21, 2021 may result in

dismissal of this action against Defendant Dubinsky for failure to prosecute.

SO ORDERED.
                                                     _________________________________
Date: January 6, 2021                                MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
